               Case 1:20-cv-08581-RA Document 8 Filed 12/28/20 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 DONNA HEDGES, on behalf of herself and                             DATE FILED:
 all other persons similarly situated,

                              Plaintiff,
                                                                       20-CV-8581 (RA)
                         v.                                                 ORDER
 OHIO CHRISTIAN UNIVERSITY,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On October 16, 2020, this Court ordered the parties submit a joint status within 45 days of service

of the summons and complaint. Dkt. 6. On October 28, 2020, Defendant waived service of process.

Dkt. 7. Accordingly, the parties’ joint status letter was due December 12, 2020. To date, the parties

have not submitted a status update. No later than January 4, 2021, the parties shall do so. If the parties

fail to comply with the Court’s order, the Court may dismiss this action for failure to prosecute

under Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:      December 28, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
